Exhibit 10.1

AXIS CAPITAL HOLDINGS LIMITED

2007 LONG-TERM EQUITY COMPENSATION PLAN

Employee Restricted Stock Agreement

You (the “Participant”) have been granted a restricted stock award (the “Award”)
of ordinary shares, par value $0.0125 per share (the “Shares”), of AXIS Capital
Holdings Limited, a Bermuda company (the “Company”), pursuant to the AXIS
Capital Holdings Limited 2007 Long-Term Equity Compensation Plan (the "Plan").
The date of grant of the Award (the “Award Date”) and the number of Shares
subject to the Award (the “Award Shares”) are as set forth in your restricted
stock account maintained on the Smith Barney Benefit Access website or such
other website as may be designated by the Committee (“Benefit Access”).

By your acceptance of the grant of the Award on Benefit Access, you agree that
the Award is granted under and governed by the terms and conditions of the Plan
and this Restricted Stock Agreement (the “Agreement”).

 

1. GRANT OF RESTRICTED STOCK.

(a) Award. On the terms and conditions set forth in this Agreement, the Company
hereby grants to the Participant on the Award Date the Award Shares.

(b) Plan and Defined Terms. The Award is granted pursuant to the Plan, a copy of
which the Participant acknowledges having received. The terms and provisions of
the Plan are incorporated into this Agreement by this reference. All capitalized
terms that are used in this Agreement and not otherwise defined herein shall
have the meanings ascribed to them in the Plan.

 

2. ISSUANCE OF SHARES.

Subject to Section 4, the Award Shares will be issued to the Participant and
generally shall have the rights and privileges of a shareholder of the Company.

 

3. PERIOD OF RESTRICTION.

(i) The Award Shares shall be restricted during the period (the “Period of
Restriction”) commencing on the Award Date and expiring on the first to occur
of:

(a) The vesting of the Award Shares. The Award Shares shall vest in four equal
installments on the first, second, third and fourth anniversary of the Grant
Date; provided, that if the Award Shares are not evenly devisable by four, then
no fractional shares shall vest or be exercised and the installments shall be as
equal as possible with any smaller installments vesting first;

(b) The Participant’s death or permanent Disability; or



--------------------------------------------------------------------------------

(c) The date of the Participant’s termination without Cause or termination for
Good Reason, in each case, within 24 months following a Change in Control.

(d) Definitions. As used herein, the following terms shall have the meanings set
forth below:

1) “Cause” shall have the meaning set forth in the Participant’s employment
agreement with the Company, if any, or in the absence of an employment agreement
definition shall mean (A) any act or omission which constitutes a material
breach by the Participant of the terms of his or her employment, (B) the
Participant’s conviction of a felony or commission of any act which would rise
to the level of a felony, (C) the Participant’s conviction or commission of a
lesser crime or offense that adversely impacts or potentially could impact upon
the business or reputation of the Company and/or affiliates and subsidiaries in
a material way, (D) the Participant’s willful violation of specific lawful
directives of the Company, (E) the Participant’s commission of a dishonest or
wrongful act involving fraud, misrepresentation, or moral turpitude causing
damage or potential damage to the Company and/or its affiliates and
subsidiaries, (F) the Participant’s willful failure to perform a substantial
part of the Participant’s duties or (G) the Participant’s breach of fiduciary
duty.

(2) “Good Reason” shall have the meaning set forth in the Participant’s
employment agreement with the Company, if any, or in the absence of an
employment agreement definition shall mean (A) the scope of the Participant’s
position, authority or duties with the Company is materially adversely changed,
(B) the Participant’s compensation is not paid or is materially reduced or there
is a material adverse change in the Participant’s employee benefits or (C) the
Participant is required by the Company to relocate to a place more than 50 miles
from the Participant’s current place of employment; provided that, in each case,
“Good Reason” shall not exist unless the Participant provides the Company with
written notice of the Participant’s intent to terminate employment as a result
of such event, providing the specific reasons therefore, and the Company does
not make the necessary corrections within thirty days of receipt of the
Participant’s written notice, following which the Participant may terminate his
or her employment for “Good Reason” within the ten days following expiration of
such thirty day notice period.

(ii) Absent subsequent Committee action, the Award Shares will not automatically
vest upon the Participant’s Retirement.

(iii) Notwithstanding the foregoing, to the extent that the Participant is party
to an employment agreement with the Company that provides for vesting of the
Participant’s restricted stock awards on an accelerated or otherwise more
favorable basis as compared to the terms set forth in this Section 3, then the
Award Shares shall vest pursuant to the terms set forth in such employment
agreement.

 

2



--------------------------------------------------------------------------------

4. RESTRICTIONS, VOTING RIGHTS AND DIVIDENDS.

(a) Restrictions. During the Period of Restriction, the following restrictions
shall apply: (i) the Award Shares may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated and (ii) the stock certificates,
if any, representing the Award Shares shall be deposited with the Company or as
the Committee may otherwise direct and the Participant shall not be entitled to
delivery of a stock certificate. If the Participant’s employment terminates
during the Period of Restriction for any reason other than death or permanent
Disability, the Award Shares shall be immediately repurchased by the Company for
an aggregate repurchase price of US$1 (One United States Dollar) without
liability or further action or obligation on the part of the Company. Upon the
repurchase of any Award Shares, any dividends and interest set aside thereon
shall be transferred to the Company without further action by the Participant,
and the Participant shall immediately thereby relinquish and cease to hold any
right, title or interest to any such dividends and interest.

(b) Voting Rights. Participant shall be entitled to exercise full voting rights
with respect to the Award Shares during the Period of Restriction.

(c) Dividends. Dividends may be paid to Participant with respect to the Award
Shares during the Period of Restriction as determined from time to time by the
Committee. Any Dividends paid with respect to the Award Shares during the Period
of Restriction will be held by the Company, or a depository appointed by the
Committee, for the Participant’s account, and interest may be paid on the amount
of cash dividends held at a rate and subject to such terms as may be determined
by the Committee. All cash or share dividends so held, and any interest so paid,
shall initially be subject to forfeiture as set forth in subsection 4(a) but
shall become non-forfeitable and payable at upon the expiration or termination
of the Period of Restriction.

(d) Leaves of Absence. For any purpose under this Agreement, employment shall be
deemed to continue while the Participant is on a bona fide leave of absence, if
such leave was approved by the Company in writing and if continued crediting of
employment for such purpose is expressly required by the terms of such leave or
by applicable law (as determined by the Company).

 

5. RESTRICTIONS ON TRANSFER.

(a) Transfer Restrictions. Regardless of whether the offering and sale of Award
Shares under the Plan have been registered under the U.S. Securities Act of
1933, as amended (the “Securities Act”) or otherwise, the Company, in its sole
discretion, may impose restrictions upon the sale, pledge or other transfer of
such Award Shares (including the placement of appropriate legends on stock
certificates or the imposition of stop-transfer instructions) if, in the
judgment of the Company, such restrictions are necessary or desirable in order
to achieve compliance with the Company’s Bye-Laws, the Securities Act, the U.S.
Securities Exchange Act of 1934, as amended, the securities laws of any country
or state or any other applicable law, rule or regulation.

 

3



--------------------------------------------------------------------------------

(b) Legends. All certificates evidencing Award Shares issued under this
Agreement shall bear such restrictive legends as are required or deemed
advisable by the Company under the provisions of any applicable law, rule or
regulation. If, in the opinion of the Company and its counsel, any legend placed
on a stock certificate representing Award Shares issued under this Agreement is
no longer required, the holder of such certificate shall be entitled to exchange
such certificate for a certificate representing the same number of Award Shares
but without such legend.

 

6. MISCELLANEOUS PROVISIONS.

(a) Bye-Laws. All Award Shares acquired pursuant to this Agreement shall be
subject to any applicable restrictions contained in the Company’s Bye-Laws.

(b) No Retention Rights. Nothing in this Agreement or in the Plan shall confer
upon the Participant any right to continue employment for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company or any Affiliate employing or retaining the Participant or of the
Participant, which rights are hereby expressly reserved by each, to terminate
his or her employment at any time and for any reason, with or without Cause.

(c) Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon delivery by hand, upon delivery by
reputable express courier or, if the recipient is located in the United States,
upon deposit with the United States Postal Service, by registered or certified
mail, with postage and fees prepaid. Notice shall be addressed to the Company at
its principal executive office and to the Participant at the address that he or
she most recently provided in writing to the Company.

(d) Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of Bermuda.

(e) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

(f) Modification or Amendment. This Agreement may be amended or modified by the
Committee; provided that any amendment or modification that would adversely
effect the Participant’s rights with respect to the Award must be made by
written agreement executed by the parties hereto; and provided, that the
adjustments permitted pursuant to Section 4(b) and 7(c) of the Plan may be made
without such written agreement.

(g) Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.

 

4